              Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 1 of 17




 D. Maimon Kirschenbaum
 JOSEPH KIRSCHENBAUM LLP
 32 Broadway, Suite 601
 New York, NY 10004
 (212) 688-5640
 (212) 688-2548 (fax)

 Attorneys for Named Plaintiff, proposed FLSA
 Collective Plaintiffs, and proposed Class

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
 DAVID LAZAZZERA, on behalf of himself                        CASE NO.
 and others similarly situated,

                       Plaintiffs,                            COMPLAINT

         v.                                                   FLSA COLLECTIVE ACTION AND
                                                              RULE 23 CLASS ACTION
 WAVERLY RESTAURANT LLC d/b/a THE
 WAVERLY INN, GRAYDON CARTER,                                 JURY TRIAL DEMANDED
 ERIC GOODE, and SEAN MACPHERSON,

                        Defendants.
 ---------------------------------------------------------x

        Plaintiff alleges as follows:

                                             INTRODUCTION

        1.       Graydon Carter has publicly bashed President Trump, in fact famously referring to

Mr. Trump as “The Cheapest Zillionaire” in his publication Spy magazine. Unfortunately, Mr.

Carter lives in a glass house. At his own Waverly Inn Restaurant – which boasts on its menu

“[w]orst food in the city-Donald Trump” – servers are required to perform menial tasks such as

filling condiment jars, arranging linens, filling ice buckets, and folding tens of napkins at a sub-

minimum wage. The simple reason is that it is cheaper for the Waverly Inn to pay servers the

lower tipped employee minimum wage to do this work than to properly staff the restaurant with

employees who are paid the full minimum wage required for menial labor.
             Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 2 of 17



        2.      The Waverly Inn also uses servers’ hard-earned tip money to compensate a back of

the house employee – an expediter – instead of paying the expediter his appropriate wage from the

restaurant’s own funds.

        3.      Plaintiff was an all-star server who was the designated server for VIP patrons such

as Oprah Winfrey, Sting, Sharon Stone, Adele, and many more. Plaintiff had a beyond-stellar

record as a server at The Waverly Inn. However, one night after performing hours of non-service

menial labor for less than the minimum wage, his manager forced him to perform even more

underpaid work at the end his long shift (after 11:15 p.m.). Plaintiff complained about this illegal

requirement. Plaintiff was terminated the very next day.

                                  JURISDICTION AND VENUE

        4.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”). This Court has supplemental jurisdiction over the New York state law claims, as they

are so related to the claims in this action within the Court’s original jurisdiction that they form part

of the same case or controversy under Article III of the United States Constitution.

        5.      Venue is proper in this District because Defendants conduct business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.

                                           THE PARTIES

        6.      Defendant Waverly Restaurant LLC is a corporation organized and existing under

the laws of the State of New York that owns and operates the restaurant Waverly Inn which is

located at 16 Bank Street, New York, New York (“The Waverly” or the “Restaurant”).




                                                   2
               Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 3 of 17



         7.       Defendant Waverly Restaurant LLC has an annual gross volume of sales in excess

of $500,000.

         8.       Defendant Waverly Restaurant LLC is owned, and its operations are conducted, by

Defendants Graydon Carter, Sean Macpherson and Eric Goode (the Individual Defendants”).

         9.       The Restaurant’s liquor license is in the name of Defendants Macpherson and

Goode.

         10.      The Individual Defendants are often present at the restaurant and are actively

involved with management decisions at the restaurant.

         11.      The Individual Defendants have authority over hiring and firing and disciplining

employees at the Waverly Inn.

         12.      The Individual Defendants have and exercise significant authority with respect all

monetary aspects of running the Restaurant, including payroll.

         13.      Plaintiff David Lazazzera was employed by Defendants as a server at The Waverly

Inn from 2015 to 2019.

                         FLSA COLLECTIVE ACTION ALLEGATIONS

         14.          Plaintiff brings the First and Second Claims for Relief as a collective

action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all service employees,

other than service managers, employed by Defendants at the Waverly Inn on or after the date

that is three years before the filing of the Original Complaint in this case as defined herein

(“FLSA Collective”).

         15.          At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are

and have been similarly situated, have had substantially similar job requirements and pay

provisions, and are and have been subject to Defendants’ decision, policy, plan and common



                                                  3
             Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 4 of 17



policies, programs, practices, procedures, protocols, routines, and rules willfully failing and

refusing to pay them at the proper overtime rate for all hours worked over forty (40) hours in

a workweek and retaining service employees’ tips. The claims of Plaintiffs stated herein are

essentially the same as those of the other FLSA Collective Plaintiffs.

       16.          The First Claim for Relief is properly brought under and maintained as an

opt-in collective action pursuant to § 16(b) of the FLSA, 29 U.S.C. § 216(b). The FLSA

Collective Plaintiffs are readily ascertainable. For purpose of notice and other purposes

related to this action, their names and addresses are readily available from the Defendants.

Notice can be provided to the FLSA Collective Plaintiffs via first class mail to the last

address known to Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       17.      Plaintiff brings the State Law Claims for Relief pursuant to the Federal Rules of

Civil Procedure (“F.R.C.P.”) Rule 23, on behalf of all service employees, other than service

managers, employed by Defendants on or after the date that is six years before the filing of this

Complaint (the “Class Period”).

       18.      All said persons, including Plaintiff, are referred to herein as the “Class.” The Class

members are readily ascertainable.        The number and identity of the Class members are

determinable from Defendants’ records. The hours assigned and worked, the positions held, and

the rates of pay for each Class member are also determinable from Defendants’ records. For the

purpose of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under said F.R.C.P. 23.

       19.      The proposed Class is so numerous that joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the court. Although the




                                                  4
             Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 5 of 17



precise number of such persons is unknown, and the facts on which the calculation of that number

are presently within the sole control of Defendants, upon information and belief, there are more

than forty (40) members of the Class.

       20.      Plaintiff’s claims are typical of those claims which could be alleged by any member

of the Class, and the relief sought is typical of the relief which would be sought by each member

of the Class in separate actions. All the Class members were subject to the same corporate

practices of Defendants, as alleged herein, of failing to pay all minimum and overtime wages owed

and failing to provide Class members with required wage notices. Defendants’ corporate-wide

policies and practices affected all Class members similarly, and Defendants benefited from the

same type of unfair and/or wrongful acts as to each Class member. Plaintiff and other Class

members sustained similar losses, injuries and damages arising from the same unlawful policies,

practices and procedures.

       21.      Plaintiff is able to fairly and adequately protect the interests of the Class and has no

interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and

competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       22.      A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

Defendants. Class action treatment will permit a large number of similarly situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Class members are




                                                   5
             Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 6 of 17



small in the sense pertinent to a class action analysis, the expenses and burden of individual

litigation would make it extremely difficult or impossible for the individual Class members to

redress the wrongs done to them. On the other hand, important public interests will be served by

addressing the matter as a class action. The adjudication of individual litigation claims would

result in a great expenditure of Court and public resources; however, treating the claims as a class

action would result in a significant saving of these costs. The prosecution of separate actions by

individual members of the Class would create a risk of inconsistent and/or varying adjudications

with respect to the individual members of the Class, establishing incompatible standards of

conduct for Defendants and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class action.

       23.      Upon information and belief, Defendants and other employers throughout the state

violate the New York Labor Law. Current employees are often afraid to assert their rights out of

fear of direct or indirect retaliation. Former employees are fearful of bringing claims because

doing so can harm their employment, future employment, and future efforts to secure employment.

Class actions provide class members who are not named in the complaint a degree of anonymity

which allows for the vindication of their rights while eliminating or reducing these risks.

       24.      There are questions of law and fact common to the Class which predominate over

any questions affecting only individual Class members, including:

         a) Whether Defendants employed Plaintiff and the Class members within the meaning

              of the New York law.




                                                 6
             Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 7 of 17



         b) At what common rate, or rates subject to common methods of calculation, were and

              are Defendants required to pay Plaintiff and the Class members for their work.

         c) Whether Defendants paid Plaintiff and the Class members the appropriate minimum

              wage for all hours worked.

         d) Whether Defendants paid Plaintiff and the Class members the appropriate overtime

              wage for all overtime hours worked.

         e) Whether the Defendants required Plaintiff and the Class Members to share tips with

              non-service employees;

         f) Whether Defendants gave Plaintiffs and the Class members the wage notices and

              wage statements required by New York Labor Law § 195 and the New York

              Hospitality Wage Order.

                                              FACTS

                                     Wage and Hour Claims

       25.      Plaintiff’s consent to sue form is attached hereto as Exhibit A.

       26.      Plaintiff was paid an hourly rate that is lower than the New York State minimum

wage during his employment by Defendants.

       27.      Plaintiff was in fact paid a “tip credit” hourly wage for all hours worked, even

though a good chunk of his time worked was spent performing menial non-tipped work

(“sidework”).

       28.      Defendants were not entitled to utilize the tip credits set forth under the New York

Labor Law, because they required Plaintiff to spend at least two hours per shift, and at times more

than 20% of his shifts, performing non-tipped work.




                                                  7
             Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 8 of 17



       29.      Specifically, Plaintiff was usually required to arrive at 4:15 p.m. for a dinner shift,

even though the doors only opened at 6:00 p.m. During this time, Plaintiff had to perform

sidework. In addition, at the end of a shift, which was sometimes 11:00 p.m. or later, Plaintiff was

required to perform additional sidework, so that his total sidework for the day far exceeded two

hours and 20% of his workday.

       30.      Plaintiff’s sidework included arranging linens, filling ice buckets, breaking down

the dining room, filling condiments, and folding a mandatory 50 napkins per night (25 on

weeknights).

       31.      Some weeks Plaintiff worked overtime. For example, Plaintiff worked 42.97 hours

the week ending October 21, 2018.

       32.      Because Defendants were not entitled to pay him at the tip credit minimum wage

under New York law, his regular rate for purposes of federal and state overtime calculations could

not have included any tip credits.

       33.      Defendants required Plaintiff to pool his tips with non-service employees.

       34.      Defendants’ tip pool illegally included an expediter named Sammy who seldom if

at all provided customer service. He worked in the kitchen.

       35.      Defendants did not state the full New York minimum wage on Plaintiffs weekly

wage statements. Instead, the statements listed the tip credit minimum wage, which Defendants

were not entitled to use.

       36.      Defendants committed the foregoing acts against Plaintiff, the FLSA Collective and

the Class.

                                         Retaliation Claims




                                                  8
             Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 9 of 17



       37.      In early January 2019, Plaintiff checked in with manager Yezenia Mojica at 11:15

p.m. at the end of his dinner shift. Plaintiff had already folded 75 napkins that night, more than

the 50 required of all servers. Ms. Mojica told Plaintiff: “Do your sidework,” insisting that

Plaintiff perform more non-tipped work – folding 50 more napkins – at the lower tip credit

minimum wage.

       38.      Plaintiff pointed out that he had already done his sidework for the night. Ms.

Mojica became angry and said, “I don’t believe you,” and belligerently threatened Plaintiff to

write him up if he did not perform more underpaid sidework. Plaintiff protested several times

but ultimately acquiesced to Ms. Mojica’s demand that he fold at least 25 more napkins.

       39.      The next day, Randy Neff, Manager, told Plaintiff – who had never had any stain

on his stellar performance at the Restaurant – that Plaintiff was terminated for defying Ms.

Mojica’s (illegal) demands the prior night.

                                FIRST CLAIM FOR RELIEF
               FLSA Illegal Deductions from Gratuities, 29 U.S.C. § 201, et seq.,
               Brought by Plaintiff on Behalf of Himself and the FLSA Collective
                               Plaintiff against the Defendants


       40.          Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs, realleges

and incorporates by reference all preceding paragraphs as if they were set forth again herein.


       41.      At all relevant times, Defendants have been, and continue to be, “employers”

engaged in interstate “commerce” and/or in the production of “goods” for “commerce,” within the

meaning of FLSA, 29 U.S.C. § 203.

       42.      At all relevant times, Defendants have employed, “employee[s],” including

Plaintiff and each of the FLSA Collective Plaintiffs.




                                                 9
          Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 10 of 17



       43.     Throughout the statute of limitations period covered by these claims, Defendants

knowingly retained a portion of Plaintiff and the FLSA Collective Plaintiffs’ gratuities.

       44.     Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs, seeks damages

in the amount of their respective unpaid gratuities, liquidated damages as provided by the FLSA,

attorneys’ fees and costs, pre- and post-judgment interest, and such other legal and equitable relief

as this Court deems just and proper.

                             SECOND CLAIM FOR RELIEF
                       FLSA Overtime Violations, 29 U.S.C. § 207
             Brought by Plaintiff on Behalf of Himself and the FLSA Collective
                             Plaintiffs against the Defendants

       45.     Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs, realleges and

incorporates by reference all preceding paragraphs as if they were set forth again herein.

       46.     At all relevant times, Defendants have been, and continue to be, “employers”

engaged in interstate “commerce” and/or in the production of “goods” for “commerce,” within the

meaning of FLSA, 29 U.S.C. § 203.           At all relevant times, Defendants have employed,

“employee[s],” including Plaintiff and each of the FLSA Collective Plaintiffs.

       47.     Throughout the statute of limitations period covered by these claims, Plaintiff and

the other FLSA Collective Plaintiffs worked in excess of forty (40) hours per workweek.

       48.     At all relevant times, Defendants operated under a decision, policy and plan, and

under common policies, programs, practices, procedures, protocols, routines and rules of willfully

failing and refusing to pay the Plaintiff and FLSA Collective Plaintiffs at one-and-one-half times

their regular rate for work in excess of forty (40) hours per workweek, and willfully failing to keep

records required by the FLSA even though Plaintiff and the FLSA Collective Plaintiffs have been

and are entitled to overtime.




                                                 10
          Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 11 of 17



       49.      Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs, seeks damages

in the amount of his unpaid overtime compensation, liquidated (double) damages as provided by

the FLSA for overtime violations, attorneys’ fees and costs, pre- and post-judgment interest, and

such other legal and equitable relief as this Court deems just and proper.

                            THIRD CLAIM FOR RELIEF
          New York State Minimum Wage Act, New York Labor Law § 650 et seq.
                 Brought by Plaintiff on Behalf of Himself and the Class
                           Members Against the Defendants

       50.      Plaintiff, on behalf of himself and members of the Class, reallege and incorporate

by reference all preceding paragraphs as if they were set forth again herein.

       51.      Defendants knowingly paid the Plaintiff and members of the Class less than the

New York minimum wage as set forth in N.Y. Lab. Law § 652 and supporting regulations of the

New York State Department of Labor.

       52.      Defendants did not pay Plaintiff and members of the Class minimum wage for all

hours worked.

       53.      As a result of Defendants’ willful and unlawful conduct, Plaintiff and members of

the Class are entitled to an award of damages, including liquidated damages, in an amount to be

determined at trial, pre- and post-judgment interest, costs and attorneys’ fees, as provided by N.Y.

Lab. Law § 663.

                              FOURTH CLAIM FOR RELIEF
                               New York Overtime Violations
                    New York Minimum Wage Act, N.Y. Stat. § 650 et seq.,
                        N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.4
                    Brought by Plaintiff on Behalf of Himself and the Class
                              Members against the Defendants

       54.      Plaintiff, on behalf of himself and members of the Class, reallege and incorporate

by reference all preceding paragraphs as if they were set forth again herein.




                                                11
          Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 12 of 17



       55.     It is unlawful under New York law for an employer to suffer or permit a non-exempt

employee to work without paying overtime wages for all hours worked in excess of forty (40)

hours in any workweek.

       56.     Throughout the Class period, Defendants willfully, regularly and repeatedly failed

to pay Plaintiffs and the Class members at the required overtime rate of one-and-one-half times

the minimum wage for hours worked in excess of forty (40) hours per workweek.

       57.     As a result of Defendants’ willful and unlawful conduct, Plaintiff and members of

the Class are entitled to an award of damages, including liquidated damages, in an amount to be

determined at trial, pre- and post-judgment interest, costs and attorneys’ fees, as provided by N.Y.

Lab. Law § 663.

                             FIFTH CLAIM FOR RELIEF
             New York Wage Statement Requirements, N.Y. Lab. L. §§ 195, 198
                  Brought by Plaintiff on Behalf of Himself and the Class
                            members against the Defendants

       58.     Plaintiff, on behalf of himself and the members of the Class, reallege and

incorporate by reference all preceding paragraphs as if they were set forth again herein.

       59.     Defendants did not provide Plaintiffs and the members of the Class with accurate

wage statements required by N.Y. Lab. Law § 195.

       60.     As a result of Defendants’ unlawful conduct, Plaintiff and members of the Class

are entitled to an award of damages pursuant to N.Y. Lab. Law § 198, in amount to be determined

at trial, pre- and post-judgment interest, and costs and attorneys’ fees, as provided by N.Y. Lab.

Law § 198.

                               SIXTH CLAIM FOR RELIEF
                   Illegal Deductions from Gratuities, N.Y. Lab. L. §196-d
                   Brought by Plaintiff on Behalf of Himself and the Class
                              Members Against the Defendants




                                                12
            Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 13 of 17



        61.       Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

        62.       Defendants illegally required Class members to share gratuities with non-service

employees.

        63.       As a result of Defendants’ willful and unlawful conduct, Plaintiff and members of

the Class are entitled to an award of damages, including liquidated damages, in an amount to be

determined at trial, pre- and post-judgment interest, and costs and attorneys’ fees.

                                 SEVENTH CLAIM FOR RELEIF
                                NYLL Retaliation, N.Y. Lab. L. § 215

        71.       Plaintiff incorporates and realleges each preceding paragraph as though set forth

in full herein.

        72.       Defendants willfully and unlawfully retaliated against Plaintiff for his

engagement in protected activities, namely his complaint regarding performing underpaid

sidework.

        73.       In retaliating against Plaintiff, Defendants knowingly acted in deliberate disregard

of Plaintiff’s rights.

        74.       Defendants’ conduct violated the New York Labor Law § 215.

        75.       As a result of Defendants’ unlawful conduct, Plaintiff is entitled to damages in an

amount to be determined at trial, including compensatory damages for monetary damages and

emotional distress, liquidated damages, punitive damages, front pay, attorneys’ fees, costs, post-

judgment interest, and such other legal and equitable relief as this Court deems just and proper.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs and

members of the Class, pray for relief as follows:



                                                   13
     Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 14 of 17



A.      An award of damages, according to proof, including back pay, front pay, punitive

        damages, and liquidated damages, to be paid by Defendants;

B.      Designation of this action as a collective action on behalf of the FLSA Collective

        Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all

        similarly situated members of the FLSA opt-in class, apprising them of the

        pendency of this action, and permitting them to assert timely FLSA claims and state

        claims in this action by filing individual Consent to Sue forms pursuant to 29 U.S.C.

        § 216(b);

C.      Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;

D.      Designation of this action as a class action pursuant to F.R.C.P. 23;

E.      Designation of Plaintiff as Representative of the Class;

F.      An award of damages, according to proof, including liquidated damages, to be paid

        by Defendants;

G.      An award of damages, according to proof, including, back pay, front pay,

        compensatory damages, emotional distress damages, punitive damages, and

        liquidated damages, to be paid by Defendants;

H.      Penalties available under applicable laws;

I.      Costs of action incurred herein, including expert fees;

J.      Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, N.Y. Lab. L. § 663,

        and other applicable statutes;

K.      Pre-judgment and post-judgment interest, as provided by law; and

L.      Such other and further legal and equitable relief as this Court deems necessary, just

        and proper.




                                         14
          Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 15 of 17




 Dated: New York, New York               Respectfully submitted,
        March 20, 2019
                                         JOSEPH & KIRSCHENBAUM LLP


                                         By: /s/ D. Maimon Kirschenbaum
                                             D. Maimon Kirschenbaum
                                             32 Broadway, Suite 601
                                             New York, NY 10004
                                             Tel: (212) 688-5640
                                             Fax: (212) 688-2548

                                         Attorneys for Named Plaintiff, proposed
                                         FLSA Collective Plaintiffs, and proposed
                                         Class



                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which he has a right to jury trial.




                                                 15
Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 16 of 17




              EXHIBIT A
Case 1:19-cv-02492-AT Document 1 Filed 03/20/19 Page 17 of 17
